                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ROBERT SOWELL,                                   :
                                                 : Case No. 2:18-CV-1561
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 : Magistrate Judge Jolson
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                                 :
               Defendant.                        :

                                            ORDER

       On May 24, 2019, this Court adopted (ECF No. 5) Magistrate Judge Jolson’s Report and

Recommendation (ECF No. 4) Denying Plaintiff’s Motion for Leave to Proceed in forma

pauperis. On June 3, 2019 Magistrate Judge Jolson ordered plaintiff to pay the filing fee within

thirty days or face dismissal for want of prosecution. (ECF No. 6).

       A district court has the inherent power to dismiss a case sua sponte for lack of

prosecution, particularly where the case has “remained dormant because of the inaction or

dilatoriness of the parties seeking relief.” Link v. Wabash R. Co., 370 U.S. 626, 630 (1962).

Where a plaintiff fails to pay a filing fee or submit the appropriate documentation in their

application to proceed in forma pauperis, a district court is entitled to dismiss the case for want

of prosecution after notice to the plaintiff. See Erby v. Kula, 113 F. App'x 74, 76 (6th Cir. 2004)

(affirming district court’s dismissal for want of prosecution where plaintiff failed to comply with

deficiency order or pay filing fee).

       Magistrate Judge Jolson’s June 3, 2019 Order expressly warned Plaintiff that failure to

comply with the order would result in the dismissal of his case for want of prosecution. Plaintiff
did not respond or otherwise pay the filing fees. For these reasons, this case is DISMISSED

WITH PREJUDICE.

      IT IS SO ORDERED.


                                           s/ Algenon L. Marbley
                                         ALGENON L. MARBLEY
                                         CHIEF UNITED STATES DISTRICT JUDGE
DATED: October 21, 2019




                                            2
